           Case 9:16-bk-06499-FMD          Doc 127     Filed 06/27/19     Page 1 of 5


                     IN THE UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION
In the matter of:
CHRIS E CARHART
                                                     Case No. 9:16-bk-06499-FMD

                    Debtor.                      /

                  APPLICATION FOR COMPENSATION BY TRUSTEE

TO: THE HONORABLE Caryl E. Delano, United States Bankruptcy Judge:

       The Application of Robert E. Tardif Jr. respectfully represents:

       1.     On August 01, 2016, I was appointed Trustee to take charge of property of the
above-referenced Debtor and qualified as such and performed all duties required of such Trustee.

       2.      I took possession of all non-exempt property of the Debtor and converted the
property into cash, which amount to $128,349.93.

       3.     I filed with the Court all the reports and records of said Debtor as required by the
Court, and now request that the sum of $9,667.50 be allowed as trustee’s fees, which the
undersigned deems as reasonable for services rendered, and reimbursements of Trustee’s
expenses including the bond premium and certified mail postage in the amount of $357.34.

        4.       In accordance with Bankruptcy Rule 2016, the undersigned states that no
agreement or understanding exists between the Trustee and any other persons for a division of
compensation, except with the Trustee’s law firm, and no agreement prohibited by Bankruptcy
Rules 2016 or 5002 has been made. No agreement has been entered into, express or implied,
with any other party in interest including the debtor or any creditor, any attorney or any such
party in interest in the proceeding, for services rendered in connection therewith, from the assets
of the estate in excess of the compensation allowed by law

       WHEREFORE the Trustee requests that the above-referenced compensation payments be
allowed and paid.

                                      Certificate of Service

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished by
regular U.S. Mail to the Assistant United States Trustee, 501 E. Polk St., Suite 1200, Tampa, FL
33602 on this 26th day of June, 2019.


                                                 /s/ Robert E. Tardif Jr.
                                                 Robert E. Tardif Jr., Trustee
            Case 9:16-bk-06499-FMD      Doc 127   Filed 06/27/19   Page 2 of 5



                             BOND EXPENSE WORKSHEET

       TARDIF:      CARHART, CHRIS E.              Case No. 9:16-bk-06499-FMD

BOND YEAR        DECEMBER    BALANCE DIFFERENCE                FACTOR       BOND
                 31ST        @                                              EXPENSE
                             INCREASE                                       REQUESTED

2002             0.00                                      X   0.0005       0.00
2003             0.00                                      X   0.0005       0.00
2004             0.00                                      X   0.00065      0.00
2005             0.00                                      X   0.00075      0.00
2006             0.00                                      X   0.00075      0.00
2007             0.00                                      X   0.0008       0.00
2008             0.00                                      X   0.00085      0.00
2009             0.00                                      X   0.0008       0.00
2010             0.00                                      X   0.0008       0.00
2011             0.00                                      X   0.0008       0.00
2012             0.00                                      X   0.0008       0.00
2013             0.00                                      X   0.0008       0.00
2014             0.00                                      X   0.0008       0.00
2015             0.00                                      X   0.0005       0.00
2016             0.00                                      X   0.0004       0.00
2017             0.00                                      X   0.0003       0.00
2018             18,366.50                                 X   0.0003       5.51
2019             48,712.72                                 X   0.0003       14.61
TOTALS
                                                                            20.12
                         TOTAL BOND EXPENSE
                         LESS AMOUNTS PREVIOUSLY RECOVERED                  0.00
                         NET BOND EXPENSE REQUESTED                         20.12
Case 9:16-bk-06499-FMD   Doc 127   Filed 06/27/19   Page 3 of 5
                       Case 9:16-bk-06499-FMD               Doc 127      Filed 06/27/19   Page 4 of 5



Printed: 06/26/19 01:03 PM                     Expense Worksheet Report                                     Page: 1

                                                Trustee: Robert E. Tardif Jr.
                                                Period: 01/01/1900 - 06/26/2019

Case Number: 16-06499
Case Name:   CARHART, CHRIS E


Category:          ADMINISTRATION
Date               Description                                                       Units         Rate      Total
04/18/18           Filing Fee to Clerk for Motion to Sell Free and Clear              1.00      $181.000   $181.00
Total for Category ADMINISTRATION                                                     1.00                 $181.00


Category:          POSTAGE
Date               Description                                                       Units         Rate      Total
08/21/17           Fed Ex - overnight delivery of original Title to Nissan to         1.00       $39.590    $39.59
                   Auctioneer
06/26/19           Certified Mail - Return Receipt Requested - Mailing of             1.00        $7.900     $7.90
                   estate tax return to IRS/Philadelphia CIO
06/26/19           Certified Mail - Return Receipt Requested - Mailing of             1.00        $7.900     $7.90
                   estate tax return to IRS/Ogden
Total for Category POSTAGE                                                            3.00                  $55.39


Category:          TRUSTEE BOND
Date               Description                                                       Units         Rate      Total
06/26/19           Bond Expense (2018)                                                1.00        $5.510     $5.51
06/26/19           Bond Expense (2019)                                                1.00       $14.610    $14.61
Total for Category TRUSTEE BOND                                                       2.00                  $20.12


Category:          POSTAGE
Date               Description                                                       Units         Rate      Total
04/28/17           Mailing of Report & Notice of Intent to Sell Property - to        12.00        $1.090    $13.08
                   all Creditors on Matrix.
04/19/18           Motion to Sell Property of the Estate mailed to Creditors         12.00        $0.470     $5.64
                   on Matrix.
04/19/18           Motion to Sell Property mailed to Bank of America                  1.00        $6.590     $6.59
05/31/18           Overnight delivery of Deed to John Biallas,                        1.00       $45.070    $45.07
06/21/18           Motion to Approve Compromise mailed to Creditors on               12.00        $1.090    $13.08
                   Matrix.
07/30/18           Order Granting Compromise with Biallas                             2.00        $1.090     $2.18
06/26/19           Mailing of NFR to Creditors on Matrix.                            12.00        $1.120    $13.44
06/26/19           Mailing of disbursement order to Debtor (upon entry)               1.00        $0.500     $0.50
                       Case 9:16-bk-06499-FMD        Doc 127     Filed 06/27/19        Page 5 of 5



Printed: 06/26/19 01:03 PM                  Expense Worksheet Report                                       Page: 2

                                            Trustee: Robert E. Tardif Jr.
                                            Period: 01/01/1900 - 06/26/2019

Case Number: 16-06499
Case Name:   CARHART, CHRIS E


Category:          POSTAGE
Date               Description                                                    Units            Rate     Total
06/26/19           Mailing of TDR to UST.                                           1.00         $1.250     $1.25
Total for Category POSTAGE                                                        54.00                   $100.83

                                                                              Total for Case 16-06499:    $357.34

                                                              Total for Trustee Robert E. Tardif Jr.:     $357.34

                                                                                           Grand Total:   $357.34
